1

2

3

4

5                              UNITED STATES DISTRICT COURT

6                                     DISTRICT OF NEVADA

7                                                ***

8     ROBERT CSECH,                                       Case No. 3:19-cv-00209-MMD-CLB

9                                        Plaintiff,               ORDER
             v.
10
      ISIDRO BACA, et al.,
11
                                     Defendants.
12

13

14
            Plaintiff in this civil rights action is a prisoner who complains about alleged events
15
     at Northern Nevada Correctional Center (“NNCC”).              He moves for injunctive relief
16
     requiring the preservation of video recordings of the following two alleged incidents: 1)
17
     an incident on the morning of April 5, 2019 in Unit 2 of NNCC that allegedly involved
18
     strangulation; and 2) an incident allegedly involving the denial of medical care in the
19
     medical building on April 4, 2019. (ECF No. 4, 5). The court construes these motions as
20
     a motion for preservation of evidence. Plaintiff’s motions (ECF No. 4 & 5) are GRANTED
21
     and any such videos that still exist and have not been destroyed in the normal cause of
22
     business shall be preserved until further order of the court.
23
            IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve a
24
     copy of this order on the Office of the Attorney General of the State of Nevada by adding
25

26
27

28
                                                      1
1
     the Attorney General of the State of Nevada to the docket sheet. This does not indicate
2
     acceptance of service for any defendant. The Office of the Attorney General shall serve
3
     this order on the appropriate official at the Nevada Department of Corrections most likely
4
     to have these videos in his or her custody and control.
5
           DATED: January 31, 2020.
6

7
                                              UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 2
